 



Exhibit 10.3
MEDICAL PROPERTIES TRUST, INC.
2007 MULTI-YEAR INCENTIVE PLAN
AWARD AGREEMENT FOR RESTRICTED STOCK
THIS MULTI-YEAR INCENTIVE PLAN AWARD AGREEMENT (this “Agreement” or “Award
Agreement”) is made and entered into as of ___by and between MEDICAL PROPERTIES
TRUST, INC., a Maryland corporation (the “Company”), and ___(the “Participant”)
pursuant to the Second Amended and Restated Medical Properties Trust, Inc. 2004
Equity Incentive Plan (the “Plan”). Capitalized terms used but not defined
herein shall have the same meanings set forth in the Plan.
W I T N E S S E T H:
WHEREAS, the Participant is a key employee of the Company or one of its
Subsidiaries or affiliates;
WHEREAS, the Company has adopted the 2007 Multi-Year Incentive Plan (the “MIP”)
pursuant to the Plan to provide executive officers of the Company or its
Subsidiaries and affiliates, including the Participant, in connection with their
employment with the long-term incentive compensation described in this
Agreement, and thereby provide additional incentive for them to promote the
progress and success of the business of the Company and its Subsidiaries and
affiliates, while increasing the total return to the Company’s shareholders .
The MIP consists of three separate components, all covered by this Agreement,
designed collectively to reward the Participant for his contribution to the
Company’s past superior performance, in terms of both total return to
shareholders and funds from operations, and to incentivize the Participant to
contribute to superior performance for the benefit of the Company’s shareholders
over the next several years as follows: (i) a time-based restricted equity award
(the “TBRE Award”); (ii) a core performance restricted equity award (the “CPRE
Award”); and (iii) a superior performance restricted equity award (the “SPRE
Award”);
WHEREAS, the MIP was adopted by the Compensation Committee (the “Committee”) of
the Board of Directors of the Company (the “Board”) pursuant to authority
delegated to it by the Board as set forth in the Committee’s charter. This
Agreement evidences an award to the Participant under the MIP (this “Award”),
which is subject to the terms and conditions set forth herein; and
WHEREAS, the Participant was selected by the Committee to receive this Award as
one of a select group of highly compensated or management employees who, through
the effective execution of their assigned duties and responsibilities, are in a
position to have a direct and measurable impact on the Company’s long-term
financial results. Effective as of the grant date specified in Exhibit A hereto,
but conditional upon the execution of this Agreement, the Committee awarded to
the Participant the number of shares of Restricted Common Stock set forth in
Exhibit A.
NOW, THEREFORE, for and in consideration of the premises, the mutual promises
and

 



--------------------------------------------------------------------------------



 



covenants herein contained, and other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, the parties
hereto do hereby agree as follows:
1.     AWARD OF RESTRICTED STOCK. On the date specified on Exhibit A attached
hereto (the “Date of Award”) and conditional upon the execution of this
Agreement, the Committee awarded to the Participant this Award which entitles
the Participant to receive the number of shares of Restricted Common Stock (the
“Shares”) as is set forth on Exhibit A from the authorized and unissued or
treasury Common Stock and in accordance with the provisions set forth herein.
The Shares for the TBRE Award component of this Award will be immediately issued
and the Participant shall enter into a Restricted Stock Award Agreement with the
Company. No Shares shall be issued for the CPRE Award and the SPRE Award
components of this Award unless the provisions of Section 2 are satisfied.
2.     ISSUANCE OF RESTRICTED STOCK. The actual number of shares of Restricted
Common Stock to be issued to the Participant for the CPRE Award and the SPRE
Award components of this Award will vary depending upon the achievement of
specific performance thresholds as follows:
     (a) CPRE Award. As soon as practicable following the end of each calendar
year beginning on March 1, 2007 (the “Effective Date”) through December 31,
2013, the Committee will determine (x) the Total Return (as defined herein) of
the Company for the applicable calendar year and (y) the Total Return of the
Company from the Effective Date through the end of the applicable calendar year
on a cumulative basis, and then perform the following calculations with respect
to the number of shares to be issued under the CPRE Award:
          (A) if both (I) the Company’s Total Return for the applicable calendar
year is below 9% (pro-rated to 7.5% for March 1, 2007 through December 31, 2007)
and (II) the Company’s Total Return from the Effective Date through the end of
the applicable calendar year on a cumulative basis is below a simple 9% per year
(pro-rated to 7.5% for March 1, 2007 through December 31, 2007), then none of
the Participant’s target shares under the CPRE Award will be issued;
          (B) if for the applicable calendar year the Company’s Total Return is
9% (pro-rated to 7.5% for March 1, 2007 through December 31, 2007) or higher,
then 14.286% of the number of target shares under the CPRE Award will be issued
as of the end of the applicable calendar year and such shares will be fully
vested and nonforfeitable upon grant;
          (C) if the Company’s Total Return from the Effective Date through the
end of the applicable calendar year on a cumulative basis is equal to or greater
than a simple 9% per year (pro-rated to 7.5% for March 1, 2007 through
December 31, 2007), then the sum of (I) 14.286% of the Participant’s target
shares granted under the CPRE Award (but without duplication of the issuing
percentage set forth in Section 2(a)(B)) and (II) any portion of the
Participant’s target shares under the CPRE Award that failed to be issued for
prior calendar years will be issued as of the end of the applicable calendar
year and such shares will be fully vested and nonforfeitable upon grant.

 



--------------------------------------------------------------------------------



 



     (b) SPRE Award. With respect to the issuance of the number of target shares
granted under the SPRE Award:
          (A) If after January 1, 2009, but before December 31, 2010, the
Average Stock Price (as defined herein) is at or above $26.00 on each trading
day in a period of thirty (30) consecutive trading days, then 100.000% of the
target shares under the SPRE Award will be issued based on performance (subject
to further time vesting as provided in Exhibit A) as of the last trading day in
such 30-trading day period;
          (B) If as of December 31, 2010 the target shares under the SPRE Award
have not been issued based on performance pursuant to Section 2(b)(A), as soon
as practicable following December 31, 2010 the Company will calculate the
Average Stock Price as of December 31, 2010 and the target shares under the SPRE
Award will be issued based on performance (subject to further time vesting as
provided in Exhibit A) as follows:

                    Average Stock Price     Percentage Earned    
Less than $20.00
    0.000%     
Equal to or greater than $20.00 and less than $22.00
      33.334 %    
Equal to or greater than $22.00 and less than $24.00
      58.334 %    
Equal to or greater than $24.00 and less than $26.00
      75.000 %    
Equal to or greater than $26.00
      100.000 %    

          (C) Notwithstanding Section 2(b)(B), if as of December 31, 2010 the
target shares under the SPRE Award have not been issued based on performance
pursuant to Section 2(b)(A) or Section 2(b)(B), and the Average Stock Price is
less than $20, as soon as practicable following December 31, 2010:
               (i)     the Committee will determine the Total Return of the
Company from the Effective Date through December 31, 2010;
               (ii)     the Committee will determine the Total Return of the
real estate investment trusts (the “REITs”) included in the Morgan Stanley REIT
Index from the Effective Date through December 31, 2010; and
               (iii)     if the Company’s Total Return calculated pursuant to
clause (i) above is at or above the 50th percentile of the Total Return of the
REITs included in the Morgan Stanley REIT Index calculated pursuant to clause
(ii) above, then 33.334% of the target shares under the SPRE Award will be
issued based on performance (subject to further time vesting as provided in
Exhibit A) as of December 31, 2010.

 



--------------------------------------------------------------------------------



 



“Average Stock Price” means, as of any date, the average of the Fair Market
Value of a share of Common Stock over the thirty (30) consecutive trading days
immediately preceding such date.
“Total Return” means, with respect to a REIT included in the Morgan Stanley REIT
Index or the Company, as applicable, the total percentage return per share
achieved by the common shares of such REIT or the Company’s Common Stock, as
applicable, assuming contemporaneous reinvestment in such common shares or
Common Stock of all dividends and other distributions, in each case measured
following the end of each calendar year for the applicable calendar year or from
the Effective Date through the end of the applicable calendar year, as the case
may be.
3.     DIVIDENDS. The Participant shall be entitled to receive dividends with
respect to the Shares as provided in the Plan. In addition:
     (a) For Shares granted as part of the TBRE Award and the CPRE Award, to the
extent Shares are not issued until after the Effective Date, the Participant
shall be entitled to the full dividend paid on shares of the Company’s Common
Stock outstanding as of the record dates for the first and second 2007 quarterly
distributions and periods thereafter, even though such Shares were not
outstanding for some or all of such period. An amount equal to such dividends
shall be paid to the Participant in cash promptly following the date of issuance
of the applicable Shares.
     (b) For Shares granted as part of the SPRE Award, then (i) from the
Effective Date until the earlier of (x) the date on which such Shares are issued
based on performance as provided in Section 2 hereof or (y) the date on which
such Shares have become fully vested upon a Change of Control or qualified
termination as provided in Section 4, the Participant shall be entitled to 20%
of the dividend paid/payable on shares of the Company’s Common Stock outstanding
as of the record dates for the first and second 2007 quarterly distributions and
periods thereafter, even though such Shares were not outstanding for some or all
of such period; and (ii) thereafter, the Participant shall be entitled to the
full dividend paid on shares of the Company’s Common Stock outstanding as of the
applicable record dates, even though such Shares were not outstanding for some
or all of such period. In the case of (i) or (ii) above, an amount equal to such
dividends shall be paid to the Participant in cash promptly following the date
of issuance of the applicable Shares.
     (c) All dividends and equivalent cash amounts paid with respect to the
Shares hereunder shall be fully vested and non-forfeitable when paid, whether or
not the underlying Shares have been earned based on performance or have become
vested based on the passage of time.
4.     RESTRICTIONS. Immediately before the earliest of (A) the occurrence of a
Change of Control; (B) a termination of such Participant’s employment by the
Company without Cause (as defined in such Participant’s employment agreement
with the Company); (C) a resignation by the Participant for Good Reason (as
defined in such Participant’s employment agreement with the Company); (D) the
Participant’s death or (E) the Participant becoming Permanently Disabled (as
defined in such Participant’s employment agreement with the Company) ((A)
through (E) collectively, the “Qualified Events”), all target shares under the
CPRE Award that had not previously been issued pursuant to Section 2 shall be
issued and such shares will be fully vested and nonforfeitable upon grant. For
the avoidance of doubt, all Shares except for those that had previously been
issued pursuant to Section 1, Section 2 or Section 4 hereof shall automatically
and immediately be forfeited by the Participant upon the Participant’s
Termination of Employment and thereafter no further calculations pursuant to
Section 2 shall be performed with respect to the Participant’s target shares
under the CPRE Award or the SPRE Award. The Shares as to which the restrictions
shall not have lapsed and which are not vested shall be forfeited upon the
Participant’s Termination of Employment; provided, however, that all unvested
Shares actually issued shall be 100% vested and no longer subject to forfeiture
immediately before the earliest of any of the Qualified Events. The Shares may
not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated until such restrictions lapse and the Shares vest. During the
period prior to the lapse of such restrictions and the vesting of such Shares,
any stock dividends paid with respect to the Shares shall be subject to the same
restrictions and vesting period as the Shares with respect to which they are
paid.
5.     CERTIFICATES FOR SHARES OF RESTRICTED COMMON STOCK. Certificates
respecting the Shares shall be registered in the Participant’s name or the
Shares shall be issued to the Participant through the book-entry system, as
determined by the Company.
6.     NO RIGHT TO CONTINUED EMPLOYMENT. Neither the Plan nor this Agreement
shall give the Participant the right to continued employment by the Company or
by any Subsidiary or shall adversely affect the right of the Company or any
Subsidiary to terminate the Participant’s employment with or without cause at
any time.
7.     SECURITIES LAW RESTRICTIONS. Acceptance of this Agreement shall be deemed
to constitute the Participant’s acknowledgement that the Shares shall be subject
to such restrictions and conditions on any resale and on any other disposition
as the Company shall deem necessary under any applicable laws or regulations or
in light of any stock exchange requirements.

 



--------------------------------------------------------------------------------



 



8.     LEGEND. In order to enforce the restrictions imposed on the Shares, the
certificates representing such Shares shall bear the following legend:
THESE SHARES ARE HELD SUBJECT TO THE TERMS OF THE SECOND AMENDED AND RESTATED
2004 EQUITY INCENTIVE PLAN (THE “PLAN”) AND SUCH SHARES MAY ONLY BE TRANSFERRED
IN ACCORDANCE WITH THE TERMS THEREOF. A COPY OF THE PLAN IS AVAILABLE AT THE
OFFICE OF THE COMPANY.
Such legend shall be removed as the restrictions lapse with respect to such
Shares and the Shares vest.
     9.     MISCELLANEOUS.
     (a)     The Participant’s rights under this Agreement can be modified,
suspended or canceled only in accordance with the terms of the Plan. This
Agreement may not be changed orally, but may be changed only by an agreement in
writing signed by the party against whom enforcement of any waiver, change,
modification or discharge is sought.
     (b)     The invalidity or unenforceability of any provision hereof shall in
no way affect the validity of enforceability of any other provision of this
Agreement.
     (c)     This Agreement shall bind all parties, their respective heirs,
executors, administrators and assigns. Nothing contained herein shall be
construed as an authorization or right of any party to assign their respective
rights or obligations hereunder and the Participant shall have no right to
assign this Agreement, and any such attempted assignment shall be ineffective.
This Agreement shall be binding upon the Company and its successors or assigns.
     (d)     This Agreement shall be subject to the applicable provisions,
definitions, terms and conditions set forth in the Plan, all of which are
incorporated by this reference in this Agreement and the terms of the Plan shall
govern in the event of any inconsistency between the Plan and this Agreement.
     (e)     This Agreement shall be interpreted and construed according to and
governed by the laws of the State of Alabama.
[Signatures appear on the following page.]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

            MEDICAL PROPERTIES TRUST, INC.
      By:           Name:           Title:             [PARTICIPANT]
                       

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO
2007 MULTI-YEAR INCENTIVE PLAN AWARD AGREEMENT FOR RESTRICTED STOCK dated as of
___ between Medical Properties Trust, Inc. and ___.

             
1.
  Date of Award:        
 
           
 
            2.   Number of Target Shares of Restricted Common Stock:
 
           
 
  The TBRE Award:        
 
           
 
  The CPRE Award:        
 
           
 
  The SPRE Award:        
 
           
 
           
3.
  Vesting Schedule        

The TBRE Award:

                          Date Restrictions Lapse Number of Target Shares
Becoming Vested   and Shares Vest
 
    (14.286 %)   December 31, 2007
 
           
 
    (14.286 %)   December 31, 2008
 
           
 
    (14.286 %)   December 31, 2009
 
           
 
    (14.286 %)   December 31, 2010
 
           
 
    (14.286 %)   December 31, 2011
 
           
 
    (14.286 %)   December 31, 2012
 
           
 
    (14.286 %)   December 31, 2013
 
           

With respect to the shares actually issued as part of the SPRE Award on
December 31, 2010:

          Date Restrictions Lapse Percentage of Issued Shares Becoming Vested  
and Shares Vest
 
   
33.33%
  December 31, 2011
33.33%
  December 31, 2012
33.34%
  December 31, 2013

 